  2011 time stamp on the FABRICATED &                           Hand-written
  FORGED doc...for their closing attorneys...                   change makes this
                                                                document have NO
                                                                SENSE about
                                                                confidentiality &
                                                                Indemnification -
                                                                originally North
                                                                Point Properties
                                                                (the seller)...




                                                Contradicts the EDNY Indictment
                                                allegations that Berard was
                                                supposed to own 50% -- as they
                                                cannot even get their LIES straight
                                                with Agent Galioto...




                                                    FORGED signature
                                                    of Kenner's girl
                                                    friend -- a person
                                                    UNKNOWN to
                                                    Kaiser, Berard and/
                                                    or Tesoriero in
                                                    2006...



Same date as
REAL LedBetter
Agreement...




                                                                  BINDER-0000452
                    FORGED
                    agreement actually
                    uses Kenner's AZ
                    address as the
                    Office for Ledbetter
                    -- thus COMPLETE
                    NONSENSE...




Hand-written
change makes this
document have NO
SENSE about
confidentiality &
Indemnification -
originally North
Point Properties
(the seller)...




                                           BINDER-0000450
